Citation Nr: 0612406	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  97-00 128A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and R. S.




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded this claim in November 2004.  That Board 
decision also determined that new and material evidence had 
been presented to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD.  The Board reopened that claim and remanded the matter 
on the merits to the RO.  Thereafter, in a November 2005 
rating decision, the RO granted service connection for 
schizophrenia and assigned a 100 percent rating for that 
disability.  This was a total grant of the benefit sought, 
and no case or controversy remains with respect to that 
issue.  Thus, there is no longer an appeal as to that issue 
for the Board to consider.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1975 to June 1982.

2.  On April 10, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


